 1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
 2                                                                  EASTERN DISTRICT OF WASHINGTON




 3                       UNITED STATES DISTRICT COURT Mar 19, 2019
                        EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK     C



 4
     LANCELOT AMOO,                             No. 2:18-cv-00383-SMJ
 5
                               Plaintiff,       ORDER GRANTING
 6                                              DEFENDANT’S MOTION TO
                  v.                            DISMISS PLAINTIFF’S
 7                                              COMPLAINT
     NATIONAL COUNCIL OF
 8   EXAMINERS FOR ENGINEERS
     AND SURVEYORS/NCEES,
 9
                               Defendant.
10

11         Before the Court, without oral argument, is Defendant National Council of

12   Examiners for Engineers and Surveyors/NCEES’s Motion to Dismiss, ECF No. 5.

13   Pro se Plaintiff Lancelot Amoo alleges Defendant committed civil rights violations

14   and breaches of contract by giving him examination questions that omitted the

15   appropriate formula. ECF No. 1 at 4–6. Defendant moves to dismiss Plaintiff’s

16   complaint with prejudice, arguing it fails to state a claim upon which relief can be

17   granted and is also time barred. ECF No. 5. Plaintiff opposes the motion by

18   rehashing his grievances about how Defendant administered his examinations. ECF

19   No. 7. Having reviewed the file and relevant legal authorities, the Court is fully

20   informed and grants Defendant’s motion.


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S
     COMPLAINT - 1
 1                                   BACKGROUND

 2         On December 12, 2018, Plaintiff filed the present action, seeking $340,000

 3   in damages based on the following allegations,

 4         In 2014 the National Council of Examiners for Engineers and
           Surveyors/NCEES violated my civil rights by giving me questions on
 5         my Engineer-in-Training (E-I-T)/Fundamentals of Engineering (FE)
           exams without the appropriate formula. I was able to detect the absence
 6         of the formula in 2014. This became apparent when in April of 2015 I
           called NCEES’s attention to the missing delta to wye transformation
 7         formula since a question called for it.
               My rights were violate again by having an identical question on
 8         August 27th, 2015. Dr Warren did not research my claim but rather
           spited me with a zero (0) on the subject (Power Engineering) on my
 9         next exam in May 2015—the subject that called for the formula.
               I consider this a gross abuse of authority on her part and I am
10         requesting a redress I can say on authority that I was given a slew of
           questions that no other examinee was given during the same period that
11         I took the exams. That can only be proven by thorough investigation.
               My smoking guns are: I was given questions on my E-I-T exams
12         which called for a delta to wye transformation formula, on two of my
           last 7 exams—one in 2014 and again on August 27th 2015, even after I
13         have called NCEES’s attention to the missing formula in April 2015. In
           a nutshell, I consider this act as a breach of contract and I was not
14         treated fairly and equitably.

15   ECF No. 1 at 4–6.

16         Plaintiff has presented these same allegations twice before 1—first in the

17
     1
       “The court may judicially notice a fact that is not subject to reasonable dispute
18   because it . . . can be accurately and readily determined from sources whose
     accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2). “The court . . .
19   must take judicial notice if a party requests it and the court is supplied with the
     necessary information.” Fed. R. Evid. 201(c)(2). Here, Defendant brought the prior
20   state and federal court proceedings to the Court’s attention and also supplied the
     necessary information for taking judicial notice. After reviewing that information,

     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S
     COMPLAINT - 2
 1   Whitman County Superior Court on February 13, 2017, ECF No. 5 at 10–11, and

 2   then in this Court on July 10, 2017, Amended Complaint for a Civil Case, Amoo v.

 3   Nat’l Council of Exam’rs for Eng’rs & Surveyors/NCEES, No. 2:17-cv-00243-SMJ

 4   (E.D. Wash. July 10, 2017) (ECF No. 5). In his federal case, this Court dismissed

 5   Plaintiff’s amended complaint without prejudice, reasoning it “fail[ed] to state a

 6   plausible legal or factual basis for a claim” and, thus, “fail[ed] to state a claim and

 7   [wa]s legally frivolous.” Order Dismissing Complaint at 2, Amoo, No. 2:17-cv-

 8   00243-SMJ (E.D. Wash. Nov. 8, 2017) (ECF No. 7). This Court then denied

 9   Plaintiff’s motion for reconsideration. Order Denying Plaintiff’s Motion for

10   Reconsideration, Amoo, No. 2:17-cv-00243-SMJ (E.D. Wash. Feb. 1, 2018) (ECF

11   No. 9). Plaintiff filed the present action eight months later. See ECF No. 1.

12                                  LEGAL STANDARD

13         A complaint must contain “a short and plain statement of the claim showing

14   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Under Rule 12(b)(6),

15   the Court must dismiss a complaint if it “fail[s] to state a claim upon which relief

16   can be granted.” A complaint is subject to dismissal under Rule 12(b)(6) if it either

17
     the Court takes judicial notice of (1) the allegations Plaintiff made in the prior state
18   and federal court proceedings and (2) the result of the prior federal court
     proceedings. These facts are not subject to reasonable dispute because they can be
19   accurately and readily determined from state and federal court records, whose
     accuracy cannot reasonably be questioned. By taking judicial notice, the Court does
20   not convert the motion to dismiss into a summary judgment motion. See Lee v. City
     of Los Angeles, 250 F.3d 668, 688–89 (9th Cir. 2001).

     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S
     COMPLAINT - 3
 1   fails to allege a cognizable legal theory or fails to allege sufficient facts to support

 2   a cognizable legal theory. Kwan v. SanMedica Int’l, 854 F.3d 1088, 1093 (9th Cir.

 3   2017).

 4         To survive a Rule 12(b)(6) motion, a complaint must contain “sufficient

 5   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

 6   face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

 7   Twombly, 550 U.S. 544, 570 (2007)). Facial plausibility exists where a complaint

 8   pleads facts permitting a reasonable inference that the defendant is liable to the

 9   plaintiff for the misconduct alleged. Id. Plausibility does not require probability but

10   demands more than a mere possibility of liability. Id. While a complaint need not

11   contain detailed factual allegations, unadorned accusations of unlawful harm, naked

12   assertions of wrongdoing, labels and conclusions, and formulaic or threadbare

13   recitals of a cause of action’s elements, supported only by mere conclusory

14   statements, are not enough. Id. Whether a complaint states a facially plausible claim

15   for relief is a context-specific inquiry requiring the Court to draw from its judicial

16   experience and common sense. Id. at 679.

17         In deciding a Rule 12(b)(6) motion, the Court construes a complaint in the

18   light most favorable to the plaintiff and draws all reasonable inferences in his or her

19   favor. Ass’n for L.A. Deputy Sheriffs v. County of Los Angeles, 648 F.3d 986, 991

20   (9th Cir. 2011). Thus, the Court must accept as true all factual allegations contained


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S
     COMPLAINT - 4
 1   in a complaint. Iqbal, 556 U.S. at 678. But the Court may disregard legal

 2   conclusions couched as factual allegations. See id.

 3         Additionally, in deciding a Rule 12(b)(6) motion, the Court construes a pro

 4   se complaint liberally and may dismiss it only if it appears beyond doubt that the

 5   plaintiff can prove no set of facts entitling him or her to relief. Nordstrom v. Ryan,

 6   762 F.3d 903, 908 (9th Cir. 2014). But a liberal interpretation of a pro se complaint

 7   may not supply essential elements of the claim that the plaintiff did not initially

 8   plead. Litmon v. Harris, 768 F.3d 1237, 1241 (9th Cir. 2014).

 9                                       DISCUSSION

10   A.    Plaintiff fails to allege either a cognizable legal theory or sufficient facts
           to support a cognizable legal theory.
11
           Plaintiff alleges Defendant committed civil rights violations and breaches of
12
     contract by giving him examination questions that omitted the appropriate formula.
13
     ECF No. 1 at 4–6. But Plaintiff fails to allege any legally protectable interest or any
14
     legally enforceable agreement even exists. For this reason, Plaintiff fails to explain
15
     how he has any basis for suing Defendant at all.
16
           Plaintiff fails to allege either a cognizable legal theory or sufficient facts to
17
     support a cognizable legal theory. Construing the complaint in the light most
18
     favorable to Plaintiff and drawing all reasonable inferences in his favor, he fails to
19
     allege facts that, accepted as true, show he is entitled to relief. Thus, Plaintiff fails
20
     to state a claim upon which relief can be granted.

     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S
     COMPLAINT - 5
 1   B.    The Court does not reach whether Plaintiff’s claims are time barred.

 2         Defendant argues Plaintiff’s claims are time barred by the applicable statute

 3   of limitations. ECF No. 5 at 6. The Court does not reach Defendant’s argument

 4   because Plaintiff’s failure to state a plausible legal or factual basis for his claims

 5   makes it impossible to ascertain what statute of limitations applies.

 6   C.    The Court denies Plaintiff leave to amend his complaint.

 7         Defendant argues the Court should dismiss Plaintiff’s complaint with

 8   prejudice. Id. at 2, 5 & n.2, 7. The Court agrees. The Court freely grants leave to

 9   amend a pro se complaint unless the plaintiff cannot possibly cure the identified

10   deficiencies. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). “The court

11   considers five factors in assessing the propriety of leave to amend—bad faith, undue

12   delay, prejudice to the opposing party, futility of amendment, and whether the

13   plaintiff has previously amended the complaint.” United States v. Corinthian

14   Colleges, 655 F.3d 984, 995 (9th Cir. 2011).

15         Here, Plaintiff has presented these same allegations twice before, in both state

16   and federal court. ECF No. 5 at 10–11; Amended Complaint for a Civil Case, supra.

17   In his federal case, this Court dismissed Plaintiff’s amended complaint without

18   prejudice, reasoning it “fail[ed] to state a plausible legal or factual basis for a claim”

19   and, thus, “fail[ed] to state a claim and [wa]s legally frivolous.” Order Dismissing

20   Complaint, supra, at 2. Considering this history and the nature of the identified


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S
     COMPLAINT - 6
 1   deficiencies, it would be futile for Plaintiff to amend his complaint again. Plaintiff

 2   cannot possibly cure the identified deficiencies because, quite simply, he has no

 3   cause of action to bring against Defendant.

 4         Accordingly, IT IS HEREBY ORDERED:

 5         1.     Defendant’s Motion to Dismiss, ECF No. 5, is GRANTED.

 6         2.     All claims are DISMISSED WITH PREJUDICE, with all parties to

 7                bear their own costs and attorneys’ fees.

 8         3.     The Court certifies that an appeal of this Order could not be taken in

 9                good faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3)(A).

10         4.     All pending motions are DENIED AS MOOT.

11         5.     All hearings and other deadlines are STRICKEN.

12         6.     The Clerk’s Office is directed to CLOSE this file.

13         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

14   provide copies to pro se Plaintiff and all counsel.

15         DATED this 19th day of March 2019.

16                       _________________________
                         SALVADOR MENDOZA, JR.
17                       United States District Judge

18

19

20


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S
     COMPLAINT - 7
